                       Case 3:20-cv-01939-RNC Document 5 Filed 10/21/20 Page 1 of 4                                            Print Form
                                                       UNITED STATES DISTRICT COURT
                                                         DISTRICT OF CONNECTICUT

                                            APPLICATION FOR AND WRIT OF EXECUTION
                                                     FINANCIAL INSTITUTION

APPLICATION
      To the United States District Court for the District of Connecticut at Hartford           ,Connecticut, in connection with
a judgment entered on 10/16/2020                Docket No. 20-MC-00090 (RIB ), Case name: Caballero v. Fuerzas Armadas Revolucionari~

 NAME AND ADDRESS OF JUDGMENT CREDITOR MAKING APPLICATION:


   ~tonio Caballero Go Polivy, Lowry &Clayton, LLC
   Central Row-Second Floor, Hartford, CT 06103-2719



NAMES) AND ADDRESSES) OF JUDGMENT CREDITOR(S):


 Antonio Caballero c/o Polivy, Lowry &Clayton, LLC
 6 Central Row-Second Floor, Hartford, CT 06103-2719



NAMES) AND ADDRESSES) OF JUDGMENT DEBTOR(S):


  Fuerzas Armadas Revolucionarias De Columbia
  c/o Juvenal Ovidio Ricardo Palnera Pineda (BOP Register No. 27896-016) of
  5880 Highway 67 South, Florence, Colorado 81226



AMOUNT OF JUDGMENT:                                       $ 140,189, 001
AMOUNT OF COSTS:
AMOUNT OF INTEREST                  (if applicable)
 TOTAL JUDGMENT AND COSTS:                                $ 140,189,001
 TOTAL PAID ON ACCOUNT:                                   $ 919,013.98
 TOTAL UNPAID JUDGMENT:                                   $ 139,269,987

IF JUDGMENT DEBTOR IS A NATURAL PERSON:
IS THIS A JUDGMENT ARISING OUT OF SERVICES RENDERED AT A HOSPITAL?
 (: No     (' Yes
IF THIS IS A JUDGMENT ARISING OUT OF SERVICES RENDERED AT A HOSPITAL, HAS A STAY OF A FINANCIAL
INSTITUTION EXECUTION BEEN ENTERED PURSUANT TO AN INSTALLMENT PAYMENT ORDER?
 (: No      (' Yes
IF A STAY OF A FINANCIAL INSTITUTION EXECUTION HAS BEEN ENTERED, HAS THE JUDGMENT DEBTOR
DEFAULTED ON AN INSTALLMENT PAYMENT ORDER?

 ('' No     (~ Yes      (Specify) Not Applicable



                                                                              10/21/2020

Signat e of                           a ing Application                       Date

 Houston Putnam Lowry of Polivy, Lowry &Clayton, LLC                          CT-05955
Printed Name                                                                  Bar Number

 6 Central Row-Second Floor                                                   (860) 560-1180

Street Address                                                                Phone Number

 Hartford, CT 06103                                                           PLT@HPLowry.com

City/State/Zip                                                                Email Address                             (Rev. 5/6/08)
                   Case 3:20-cv-01939-RNC Document 5 Filed 10/21/20 Page 2 of 4
NOTE: The provisions of secfion 52-367b, as amended from time to time, take precedence over these instructions.

                  INSTRUCTIONS TO FINANCIAL INSTITUTION UPON RECEIPT OF A
                             FINANCIAL INSTITUTION EXECUTION
                        WHEN JUDGMENT DEBTOR IS A NATURAL PERSON

1.      If any funds are removed from the judgment debtor's account pursuant to subsection (c) of section 52-367b of the general
        statutes, complete section II of the Exemption Claim Form and send, forthwith, 2 copies of both this form and the Exemption
        Claim Form to the judgment debtor and to any secured party that is a party to a control agreement between you and such
        secured party under article 9 of title 42a of the general statutes, postage pre-paid, at the last known address of the judgment
        debtor and of any such secured party with respect to the affected accounts on the records of your institution.

2.      Remove from the judgment debtor's account the amount of any debts due from you to the judgment debtor not exceeding the
        Total Amount Unpaid as appears on page 1 of this form plus interest and other court ordered postjudgment costs or fees and
        the serving officer's fee, before your midnight deadline, as defined in section 42a-4-104 of the general statutes. If electronic
        direct deposits that are readily identifiable as exempt federal veterans' benefits, social security benefits, including, but not
        limited to, retirement, survivors' and disability benefits, supplemental security income benefits or child support payments
        processed and received pursuant to Title IV-D of the Social Security Act were made to the judgment debtor's account during
        the thirty-day period preceding the date that the execution was served on you, you shall leave the lesser of the account
        balance or one thousand dollars in the judgment debtors' account; provided nothing in this subsection shall be construed to
        limit your right or obligation to remove such funds from the debtor's account if required by any other provision of law or by a
        court order. The judgment debtor shall have access to such funds left in the judgment debtor's account. You may notify the
        judgment creditor that funds have been left in the judgment debtor's account pursuant to this provision. Nothing herein shall
        alter the exempt status of funds which are exempt from execution under subsection (a) of section 52-367b of the general
        statutes or under any other provision of state or federal law, or the right of a judgment debtor to claim such exemption.
        Nothing herein shall be construed to affect any other rights or obligations of the financial institution with regard to the funds in
        the judgment debtor's account.

3.      You must hold the amount removed from the judgment debtor's account pursuant to this execution for fifteen days from the
        date you mail the copies of this form and the Exemption Claim Form to the judgment debtor and any secured party. During
        such fifteen day period you must not pay the officer serving this execution.

4.      If the judgment debtor returns the Exemption Claim Form or other written notice that an exemption is being claimed, and if
        any secured party delivers to you written notice of such secured party's claim of a prior perfected security interest in such
        deposit account, you must, within two business days of receipt of such notice, send a copy of such notice to the clerk of the
        court which issued the execution. You must continue to hold the amount removed from the judgment debtor's account for
        forty-five days or until a court order is received regarding disposition of the funds, whichever occurs earlier. If no order is
        received within forty-five days of the date you send a copy of the Exemption Claim Form or notice of exemption or a secured
        party claim notice to the clerk of the court, you must return the funds to the judgment debtor's account.

5.      If you do not receive a claim of exemption or secured party claim notice within fifteen days of the mailing to the judgment
        debtor and any secured party of the execution and Exemption Claim Form you must, upon demand, forthwith pay the serving
        officer the amount removed from the judgment debtor's account.

6.      if no exemption claim or secured party claim notice is filed or if the court orders you to pay the serving officer an amount
        removed from the judgment debtor's account not exceeding the amount due on the execution and you fail or refuse to do so,
        you shall be liable in an action therefor to the judgement creditors) named in the execution for the amount of nonexempt
        monies which you fail or refuse to pay over. If no exemption claim is filed or if the court orders you to pay the serving officer
        an amount removed from the judgment debtor's account not exceeding the amount due on the execution and you fail or
        refuse to do so, you shall be liable in an action therefor to the judgment creditors) name in the execution for the amount of
        nonexempt monies which you fail or refuse to pay over, excluding funds of up to one thousand dollars which you in good faith
        allowed the judgment debtor to access pursuant to subsection (c) of section 52-367b of the general statutes.

        If you pay exempt monies from the account of the judgment debtor contrary to these instructions, or the provisions of section
        52-367b of the general statutes, you shall be liable in an action therefor to the judgment debtor for any exempt monies so
        paid. If you pay exempt monies from the account of the judgment debtor contrary to these instructions, or the provisions of
        section 52-367b of the general statutes, you shall be liable in an action therefor to the judgment debtor for any exempt monies
        so paid and you shall refund or waive any charges of fees by you, including, but not limited to, dishonored check fees,
        overdraft fees or minimum balance service charges and legal process fees, which were assessed as a result of such payment
        of exempt monies.
                 Case 3:20-cv-01939-RNC Document 5 Filed 10/21/20 Page 3 of 4
        INSTRUCTIONS TO FINANCIAL INSTITUTION UPON RECEIPT OF A FINANCIAL
     INSTITUTION EXECUTION WHEN JUDGMENT DEBTOR IS NOT A NATURAL PERSON
1.    You must remove from the judgment debtor's account the amount of any debts due from you to the judgment debtor not
      exceeding the Total Amount Unpaid as appears on page 1 of this form, plus interest and court ordered postjudgment costs or
      fees and the serving officer's fee.

2.    Except as provided in #4 below, you must immediately pay to the serving officer the amount removed from the judgment
      debtor's account. Nothing herein shall be construed to affect any other rights or obligations of the financial institution with
      regard to the funds in the judgment debtor's account.

3.    You must act on this execution according to section 42a-4-303 of the general statutes, before your midnight deadline.

4.   If the deposit account is subject to a security interest of a secured party, other than you, pursuant to a control agreement
     between you and such secured party under article 9 of title 42a, and if any funds removed from the judgment debtor's account
     pursuant to subsection (c) of section 52-367a of the general statutes you shall forthwith mail a copy of the execution when
     received from the serving officer, postage prepaid, to the judgment debtor and to such other secured party at the last known
     address of such parties with respect to the affected accounts on your records. You shall hold the amount removed from the
     judgment debtor's account for twenty days from the date of the mailing to the judgment debtor and such other secured party,
     and during such period you shall not pay the serving officer. Such other secured party shall give notice of its prior perfected
     security interest in such deposit account, by delivering to the clerk of the court that issued the execution a written claim for
     determination of interests in property pursuant to section 52-365c and by delivering a copy of such claim to the financial
     institution upon which such execution is served.

     If a written claim for determination of interests in property is made pursuant to subsection (e) of section 52-367a of the
     general statutes, you shall continue to hold the amount removed from the judgment debtor's account until a court order is
     received regarding disposition of the funds. If no written claim for determination of interests in property is made you shall,
     upon demand, forthwith pay the serving officer the amount removed from the judgment debtor's account, and the serving
     officer shall thereupon pay such sum, less such serving officer's fees, to the judgment creditor, except to the extent otherwise
     ordered by a court.
               Case 3:20-cv-01939-RNC Document 5 Filed 10/21/20 Page 4 of 4
FINANCIAL INSTITUTION EXECUTION

TO ANY PROPER OFFICER:

      Whereas on said Date of Judgment the above-named Judgment Creditors) recovered
judgment against the above-named Judgment Debtors) before the above-named court for the amount
of damages, costs and fees stated above, as appears on record, whereof execution remains to be
done. These are, therefore, by AUTHORITY OF THE UNITED STATES TO COMMAND YOU:

JJ IF JUDGMENT DEBTOR IS A NATURAL PERSON

Within seven days from your receipt of this execution, make demand upon the main office of any
financial institution having its main office within your county, or if such main office is not within your
county and such financial institution has one or more branch offices within your county, upon an
employee of such a branch office, such employee and such branch office having been designated by
the financial institution in accordance with regulations adopted by the commissioner of banking, for
payment to you pursuant to section 52-367(b) of the general statutes of any nonexempt debt due said
Judgment Debtor(s), which sum shall not exceed the total unpaid judgment, costs and fees as stated
above, plus post judgment interest on the unpaid amount of said judgment from its date until the time
when this execution shall be satisfied, plus your own fee. After having made such demand you are
directed to serve a true and attested copy of this execution, together with the attached affidavit and
exemption claim form, with your doings endorsed thereon, with the financial institution officer upon
whom such demand was made. Said sum shall be received by you and applied on this execution in
accordance with the provisions of section 52-367(b) of the general statutes. You may not serve more
than one financial institution execution per judgment debtor at a time. If you have made an initial
demand within the seven-day period, and have been informed by the financial institution that the
Judgment Debtor had insufficient funds at that financial institution available for collection to satisfy
the judgment, you may make additional demands on the main office of other financial institutions or
employees of other branch offices as directed herein, provided any such additional demand is made
not later than forty-five days from your receipt of this execution.

Jx IF JUDGMENT DEBTOR IS NOT A NATURAL PERSON

Make demand upon the main office of any financial institution having its main office within your
county, or if such main office is not within your county and such financial institution has one or more
branch offices within your county, upon an employee of such branch office, such employee and such
branch office having been designated by the financial institution in accordance with regulations
adopted by the commissioner of banking, for payment to you of any debt due said Judgment
Debtor(s), which sum shall not exceed the total unpaid judgment, costs and fees as stated above, plus
post judgment interest on the unpaid amount of said judgment, from its date until the time when this
execution is satisfied, plus your own fees. Said sum shall be received by you and applied on this
execution. After having made such demand you are directed to serve a true and attested copy hereof,
with your doings thereon endorsed, with the banking institution officer upon whom such demand was
made.

HEREOF FAIL NOT, AND MAKE DUE RETURN OF THIS WRIT WITH YOUR DOINGS THEREON,
ACCORDING TO LAW.

DATED AT     ~                     CONNECTICUTTHIS~ DAY OF                                , 20~


                                                  ROBERTA D. TABORA, CLERK

                                                   BY:
                                                               DEPUTY CLERK
